WOODLEY, Judge.
The offense is aggravated assault; the punishment, six months in jail and a fine of $500.
The complaint sworn to on May 21, 1965, alleged that the assault was committed on or about the 19th day of March, 1965.
There is a fatal variance between the complaint and information in that the information alleges that the offense was committed on or about the 19th day of May, 1965. Harrison v. State, Tex.Cr.App., 297 S.W.2d 823, and cases cited; Wheat v. State, 172 Tex.Cr.R. 259, 356 S.W.2d 323, and cases cited.
The judgment is reversed and the cause remanded.